DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 3/4/22.
	Examiner notes that this application is a divisional of 17/230008, which is now US Patent No. 11270349.  Examiner further notes that 17/230008 is a continuation in a chain of applications that has resulted in six other allowances.
	Examiner notes Applicant’s priority date of 12/14/18, which stems from the aforementioned line of cases.
	Claims 1-15 and 30 were cancelled in a preliminary amendment.
	Claim 16 has been amended.
	Claims 16-29 are currently pending, and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 16-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11270349.  Both inventions describe a method for monitoring media distributed on a portable billboard, including: providing a portable sign, selecting a target stationary location for it, mounting the sign, enabling the sign, determining the geographic location of the sign, verifying the enablement, and transmitting the verification information.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 16, in part, describes a method comprising: selecting a target location to mount a sign, mounting the sign, enabling (turning on) the sign, determining the location of the sign, verifying the sign’s enablement, verifying the geographic location of the sign, and verifying the maintenance of the location.  As such, the invention is directed to the abstract idea of targeting ads to users in a particular geographical area and monitoring the distributed media, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: transmitting and receiving the verification information. Claim 17 further describes a process for receiving verification information and storing it in a memory.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “portable billboard” for displaying data; a “portable media projection subsystem” for displaying data via the portable billboard; a “targeting subsystem” for providing target stationary locations; a “location device” for determining the location of the sign; and a “communications subsystem” for transmitting data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a digital sign connected to a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 18-29 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding weighted values of the target stationary location, projecting media, data collection, targeting data, and the use of various platforms.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 16-29 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 23-25, and 28-29 are rejected under 35 USC 103 as being unpatentable over Pinero (20170132960) in view of Strimaitis (20160292744)
Claim 16:  Pinero discloses a method for monitoring media distributed from a portable billboard, comprising:
Providing a portable media projection subsystem capable of being stationarily mounted, selecting a target stationary location to mount the billboard, and mounting the system in the selected target stationary location (Figs. 1 and 3; Paragraphs 12, 31, and 43-45); determining the geographic location of the media projection subsystem using a location device (Fig. 5; Paragraphs 7-8, 10, 12, 54, and 75); enabling the system and verifying the enablement of the media projection system (Fig. 6; Paragraphs 8, 10, 85, 90, and 102); verifying the geographic location (Paragraphs 7-8, 10, and 12); verifying the maintenance of the stationary location for a predetermined minimum duration of time (Paragraphs 10, 35, and 102); and, a communications subsystem communicating verification information (Fig. 5; Paragraphs 8, 10, 85, and 90).
Pinero fails to explicitly describe a method for selecting a target stationary location from a plurality of weighted stationary locations. 
Strimaitis, however, discloses a method for targeting the stationary location of a digital billboard from a plurality of weighted locations.  (Paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Strimaitis with those of Pinero.  One would have been motivated to do this in order to target media content to individuals who are more likely to view it.
Claim 17:  Pinero discloses a method further comprising a server accepting the communicated verification information; and storing the verification information in a server non-transitory memory.  (Fig. 6).
Claim 18:  Pinero discloses a method wherein the server is associated with a second entity; wherein a first entity is associated with the media projection subsystem; and, wherein an entity selected from the group consisting of the first and second entities selectively enables the media projection subsystem. (Fig. 6; Paragraphs 8, 10, 85, 90, and 102).
Claim 19:  Pinero discloses a method for providing a reward in response to the value of the target stationary location. (Paragraphs 116 and 118).
Claim 20:  Pinero discloses a method for receiving media uploads from a server (Paragraph 73); and, wherein enabling the media projection subsystem includes the media projection subsystem projecting the media uploads (Paragraphs 6-7, 9, and 29).
Claim 20:  Pinero discloses a method for providing a publicly accessible access point (AP), configured for attachment to the media projection subsystem, selected from the group consisting of an IEEE 802.11 Wireless Local Area Network (WLAN) AP, an IEEE 802.15 Wireless Personal Area Network (WPAN) AP, or both WLAN and WPAN AP. (Paragraphs 52, 55, 74, and 122).
 Claim 23:  The Pinero/Strimaitis combination discloses those limitations cited above.  Strimaitis further discloses a method wherein the target stationary location has a weighted value responsive to factors selected from the group consisting of proximate vehicular traffic, line of sight, proximate pedestrian traffic, proximity to cultural events, proximity to cultural facilities, the type of media being projected, the time of day, the day of the week, the date, the length of time the media is projected, and combinations thereof. (Paragraph 28).
The rationale for combining Strimaitis with Pinero is articulated above and reincorporated herein.
Claim 24:  Pinero discloses a method wherein enabling the media projection subsystem includes projecting media selected from the group consisting of a displayed image, broadcast sound, or a combination thereof.  (Paragraphs 6-7, 9, and 29).
Claim 25:  The Pinero/Strimaitis combination discloses those limitations cited above.  Strimaitis further discloses a method for recording photographic images of the geographic location proximate to the media projection subsystem. (Paragraphs 12, 18, and 23).
The rationale for combining Strimaitis with Pinero is articulated above and reincorporated herein.
Claim 28:  Pinero discloses a media projection subsystem mounted on a ground-based mobile platform (Fig. 1) and a network of portable display devices (Paragraph 117), but fails to explicitly disclose a plurality of signs that integrate the media being displayed.
However, pursuant to MPEP 2144.04V, it would have been obvious as a matter
of law to integrate the components to integrate their functionality, or to make the signs
portable. See also In re Lindberg, 194 F.2d 732, 93 USPQ 23 (COPA 1952) and In re
Larson, 340 F.2d 965, 968, 144 USPO 347, 349 (CCPA 1965).
Therefore, it would have been obvious to one having ordinary skill in the art at
the time of the invention to combine the features of the two inventions since the claimed
invention is merely a combination of old elements, and in the combination each element
merely would have performed the same function as it did separately, and one of
ordinary skill in the art would have recognized that the results of the combination were
predictable.
Claim 29:  Pinero discloses a method wherein providing the plurality of portable media projection subsystems includes providing at least one of the media projection subsystems mounted on a mobile platform selected from the group consisting of ground-based, water-based, or airborne mobile platforms. (Paragraph 33).
Claim 22 is rejected under 35 USC 103 as being unpatentable over Pinero/Strimaitis in view of Lo (20190149857).
The Pinero/Strimaitis combination discloses those limitations cited above, but fails to explicitly describe a method for measuring communication subsystem communication statistics; and, offsetting a communication value associated with the access point in response to the communication statistics.
Lo, however, discloses a method for measuring communication subsystem communication statistics; and, offsetting a communication value associated with the access point in response to the communication statistics. (Paragraph 148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Lo with those of Pinero/Strimaitis.  One would have been motivated to do this in order to ensure that items are only displayed on the signs for a specific period of time.
Claim 26 is rejected under 35 USC 103 as being unpatentable over Pinero/Strimaitis in view of Winkelbach (20210172733).
The Pinero/Strimaitis combination discloses those limitations cited above, but fails to explicitly disclose a method for monitoring media exposure and offsetting the exposure value in response to the exposure data.
Winkelbach, however, discloses a method for monitoring media exposure and offsetting the exposure value in response to the exposure data (Paragraph 79; Claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Winkelbach with those of Pinero/Strimaitis. One would have been motivated to do this in order to ensure that items are only displayed on the signs for a limited period of time.
Claim 27 is rejected under 35 USC 103 as being unpatentable over Pinero/Strimaitis/Winkelbach in view of Dietz (20070282682).
The Pinero/Strimaitis/Winkelbach combination discloses those limitations cited above.  Strimaitis, however, further discloses a method in which a billboard has a camera and is used for facial recognition of people in the immediate proximity (Paragraphs 12, 18, and 23). 
The rationale for combining Strimaitis, Pinero, and Winkelbach is articulated above and reincorporated herein.
The Pinero/Strimaitis/Winkelbach combination fails to explicitly disclose a method for selecting faces from photos and measuring the duration of time that the faces are directed to the media projection subsystem.
Dietz, however, discloses a method discloses a method in which a camera mounted to a sign captures images of people’s faces in front of it, and determines how long the users are viewing the display (Abstract; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Dietz with those of Pinero/Strimaitis/Winkelbach. One would have been motivated to do this in order to ascertain customer interest in particular advertised items.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681